                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MANETIRONY CLERVRAIN,

                                       Plaintiff,

               v.                                             CASE NO. 18-3166-SAC


SARA M. REVELL,

                                       Defendant.


                                MEMORANDUM AND ORDER


       Plaintiff, a federal prisoner appearing pro se and in forma pauperis, brings this civil rights

complaint pursuant to 28 U.S.C. § 1331. For the reasons discussed below, Plaintiff is given time

to file an amended complaint that cures the deficiencies found by the Court upon initial screening.

I. Nature of the Matter before the Court

       Plaintiff is an inmate at Cornell Corrections in Big Spring, Texas. He is serving a sentence

of 108 months for attempt and conspiracy to commit mail fraud. Since entering the federal prison

system in 2011, Mr. Clervrain has filed more than thirty cases in various federal courts across the

country. See www.pacer.gov (last viewed October 18, 2018). This is the fourth case he has filed

in the District of Kansas.

       Mr. Clervrain’s complaint in this latest matter is 227 pages long. Following is a non-

inclusive list of claims, statutes, and topics Plaintiff touches on in the complaint: the practice of

apartheid within the Bureau of Prisons (BOP); price-gouging; illegal contract between BOP and

the U.S. Postal Service; the False Claims Act; assault; retaliation; placement in segregation; hate

crimes; lack of medical care; extortion; Violent Crime in Aid of Racketeering Act;
                                                    1
misappropriation of a trade secret; unfair competition; the Telecommunications Act of 1996;

unjust enrichment; understaffing; BOP is promoting homosexuality; the Transgender Offender

Manual; the Treatment and Care of Inmates with Mental Illness program statement; free exercise

of religion; the Second Chance Act; conjugal rights; anti-trust law violation; price-fixing; RICO

violation; conspiracy; fraud; nutritionally inadequate food; slavery or involuntary servitude;

prisoners should be paid minimum wage; illegal contract between BOP and private institutions;

abusive transfers; and withholding legal mail.

       Mr. Clervrain names one defendant, the Director of the North Central Regional Office of

the Bureau of Prisons, Sara Revell. He requests the abolishment of apartheid in the federal prison

system, the closure of all private correctional institutions, compensatory damages, and punitive

damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       A court liberally construes a pro se complaint and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition,

the court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d



                                                 2
910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however true,

could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the



                                                   3
line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       The Court finds that Plaintiff’s complaint is subject to dismissal because it violates Rule 8

of the Federal Rules of Civil Procedure to such an extent that it fails to state an actionable claim.

       There are two purposes of a complaint: 1) to give the opposing parties fair notice of the

basis for the claims against them so that they may respond, and 2) to allow the Court to conclude

that the allegations, if proven, show that the plaintiff is entitled to relief. See Monument Builders

of Greater Kansas City, Inc. v. American Cemetery Ass'n of Kansas, 891 F.2d 1473, 1480 (10th

Cir. 1989); see also Nasious, 492 F.3d at 1163.

       Complying with Rule 8 helps to ensure these purposes are met. See TV Communications

Network, Inc. v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff'd, 964 F.2d 1022 (10th

Cir. 1992). Rule 8(a) provides that a complaint “must contain (1) a short and plain statement of

the grounds for the court’s jurisdiction,... (2) a short and plain statement of the claim showing that

the pleader is entitled to relief; and (3) a demand for the relief sought.” Fed. R. Civ. P. 8(a). In

addition, Rule 8(d)(1) provides that “[e]ach allegation must be simple, concise, and direct.” Fed.

R. Civ. P. 8(d)(1). As a result, prolix, vague, or unintelligible pleadings violate the requirements

of Rule 8.




                                                  4
       Mr. Clervrain’s complaint (ECF No. 1) does not provide a short and plain statement of the

claims he is asserting against Defendant that demonstrate he is entitled to relief. The complaint is

virtually unintelligible, and, remarkably, given the length of the pleading, has a dearth of factual

allegations. Instead, Mr. Clervrain quotes or paraphrases statutes, regulations, procedures, and

manuals but never explains what the defendant did to him, when the defendant did it, and how he

was harmed. See Nasious, 492 F.3d at 1163. As a result, Plaintiff fails to provide Defendant fair

notice of the specific claims being asserted against her and the specific factual allegations that

support each asserted claim.

       The general rule that pro se pleadings must be construed liberally has limits. Vague and

conclusory claims of rights violations do not entitle a pro se plaintiff to a day in court regardless

of how liberally the pleadings are construed. See Ketchum v. Cruz, 775 F. Supp. 1399, 1403 (D.

Colo. 1991), aff'd, 961 F.2d 916 (10th Cir. 1992). “[I]n analyzing the sufficiency of the plaintiff’s

complaint, the court need accept as true only the plaintiff’s well-pleaded factual contentions, not

his conclusory allegations.” Hall, 935 F.2d at 1110. It is Plaintiff’s responsibility to present his

claims in a manageable and readable format that allows the Court and the defendant to know what

claims are being asserted and to be able to respond to those claims. “[I]t is not the district court's

job to stitch together cognizable claims for relief from wholly deficient pleadings.” Coyle v.

Jackson, 702 F. App'x 727, 729 (10th Cir. 2017), quoting Mann v. Boatright, 477 F. 3d 1140, 1148

(10th Cir. 2007). The Court and the defendant should not be required to sift through Mr. Clervrain's

vague, conclusory, disorganized, repetitive, and verbose allegations to attempt to determine the

heart of each claim. As it stands, Plaintiff’s complaint fails to state a claim upon which relief can

be granted because the Court cannot determine what exactly it is Plaintiff is claiming. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013); Paul v. Marberry, 658 F.3d 702, 705 (7th Cir. 2011).



                                                  5
         A decision to dismiss a complaint pursuant to Rule 8 is within the Court's sound discretion.

See Coyle, 702 F. App’x at 729; see also Atkins v. Northwest Airlines, Inc., 967 F.2d 1197, 1203

(8th Cir. 1992). The Court finds that Plaintiff’s complaint does not meet the requirements of Rule

8 and does not state a claim. Mr. Clervrain will be given an opportunity to cure the deficiencies

by submitting an amended complaint that complies with Rule 8. Plaintiff must submit his amended

complaint on the court-approved form. He may submit additional pages only if necessary to

answer all the questions on the form complaint. He must state his claims clearly and concisely.

He must explain with specific facts how each named defendant personally participated in each

alleged constitutional or statutory violation. The Court will not consider any claims raised in

separate attachments, amendments, supplements, motions, or other documents not included in the

amended complaint. The Court will screen the amended complaint once it is filed.

         An amended complaint is not combined with the original complaint but completely

supersedes it. See Fed. R. Civ. P. 15. Consequently, Plaintiff may not simply refer to his original

complaint and instead must present all properly joined claims and factual allegations that he

intends to pursue in this action in his amended complaint. Any claims or allegations in the original

complaint that are not presented in the amended complaint will not be considered further by the

Court.

IV. Amended Complaint Required

         For the reasons stated herein, Plaintiff’s complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is given the opportunity to file an amended complaint that cures the deficiencies discussed

herein. If Plaintiff fails within the time allotted to file an amended complaint that cures the

deficiencies noted, this action may be dismissed without further notice.



                                                  6
       IT IS THEREFORE ORDERED that Plaintiff is granted to and including November 26,

2018, in which to file an amended complaint upon forms that cures the deficiencies in his original

complaint as discussed herein.

       IT IS SO ORDERED.

       DATED: This 24th day of October, 2018, at Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U.S. Senior District Judge




                                                7
